Citation Nr: 1716233	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-47 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for headaches associated with left trapezius strain with degenerative joint disease prior to July 29, 2013, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1992 to October 1995 and from August 1997 to April 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for headaches associated with left trapezius strain with degenerative joint disease and assigned an initial noncompensable rating, effective November 24, 2008.  

In April 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In an August 2014 decision, the Board increased the rating of the Veteran's headaches to 30 percent, effective the initial effective date of the award in November 2008.  That decision also remanded the issues of entitlement to a rating in excess of 30 percent for headaches on an extraschedular basis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was found to be reasonably raised as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting that an appeal for higher rating can include a claim for TDIU).  By rating decision dated in February 2016, the RO increased the rating of the Veteran's headaches to 50 percent disabling, effective on July 29, 2013 on an extraschedular basis.  As the Veteran had appealed the rating of his headache disability from the initial date of the award in November 2008, the matter of a rating in excess of 30 percent remains on appeal.  By rating decision dated in October 2016, the RO granted TDIU, based on consideration of the service-connected disabilities, including headaches, effective on July 29, 2013.  The Veteran has not disagreed with the effective date of the TDIU benefit.  As such, it is not before the Board at this time.  



FINDINGS OF FACT

1.  Prior to June 25, 2012, the Veteran's service-connected headaches were primarily manifested by weekly headaches that were not prostrating or precluding ordinary activity.  

2.  As of June 25, 2012, the Veteran's service-connected headaches markedly interfere with his ability to maintain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial extraschedular rating in excess of 30 percent for headaches associated with left trapezius strain with degenerative joint disease were not met prior to June 25, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code (Code) 8100 (2016).  

2.  The criteria for an initial extraschedular rating of 50 percent for headaches associated with left trapezius strain with degenerative joint disease were met as of June 25, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.124a, Code 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2008, May 2012, and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in connection with his claim.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from November 2008 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Headaches

As noted, service connection for headaches was granted in a May 2009 rating decision with a 30 percent rating being eventually awarded by the Board, effective the date of the Veteran's claim on November 24, 2008.  The 30 percent rating was increased to 50 percent based on an award of an extraschedular evaluation.  See 38 C.F.R. § 3.321.  The effective date of the increase is July 29, 2013, the date of a VA examination report that documents increased disability related to the Veteran's headaches.  The Veteran's headache disability rating is based on Code 8100, for migraine.  

It is noted that the extraschedular award was based on a February 2016 administrative opinion from the Director of Compensation which found that medical evidence on file was sufficient to warrant an increase in the Veteran's service-connected headaches condition on an extra-schedular basis, with specific emphasis placed on a VA examination report dated on September 22, 2015, that included a medical opinion that the Veteran's headaches would limit his ability to perform heavy lifting, pulling, pushing such as might be required in a physical employment.  The examiner also stated that the Veteran might be able to perform clerical tasks such as those that might be required in sedentary employment, but could have difficulty after prolonged sitting.  The Director noted the Veteran has tried to acquire several jobs, but is unable to maintain any due to the severity of his condition and frequent absenteeism resulting from this disability.  Therefore, consideration on an extra-schedular basis for his headaches was granted.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month over the last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2016).

Review of the record prior to July 29, 2013, shows that the Veteran was treated at a VA outpatient clinic from June 2008 to December 2008.  A report dated in October 2008 shows that the Veteran had headaches that were associated with his neck disability.  This was again shown as a complaint in December 2008 when it was noted that the Veteran went to the gym for exercise that he stated helped.  

An examination was conducted by VA in May 2009.  At that time, the Veteran indicated that he had headaches that started during active service.  He had left parietal pain that radiated to the left face causing numbness.  He reported daily headaches that varied from 1/10 to 10/10, with pressure, aching, throbbing with visual blurring, photophobia, phonophobia, tinnitus and left facial paresthesias.  He had been evaluated in 2006 for a left shoulder condition causing impingement.  He currently treated the pain with Tylenol, Etodolac, Aleve and Aspirin, with good effect at decreasing intensity.  He stated that he had weekly headaches that were never relieved entirely.  The attacks were not prostrating and ordinary activity was possible.  The diagnosis was headaches.  

On June 25, 2012, VA received several lay statements from family, friends, and former employers of the Veteran.  In a statement from the Veteran's spouse, who reported having employed him as a manager at her restaurant, it was noted that she had observed the Veteran having pulsing migraine headaches that made him immobile and unable to work.  These lasted for hours and averaged about twice weekly.  A friend submitted a statement in which he related the Veteran's participation in weekly card games when it was observed that the Veteran showed signs of impairment of concentration and vision, with flashing lights that were precursors of migraine headaches.  These symptoms had increased in severity in recent years.  A former employer wrote that the Veteran was employed as a handyman and electrical assistant from March to May 2012, when he observed that the Veteran needed time off to rest as a result of pain.  He noted that the Veteran avoided direct sunlight because it brought on migraine headaches, which made it difficult for him to work.  He took medication for migraine, which decreased his ability to function effectively and prevented further employment due to the need to handle electoral equipment and tools.  Finally, a friend who is a registered nurse observed that the Veteran had migraine headaches that caused him to totally immobilize and isolate himself.  

As noted, the Director of Compensation Service rendered an opinion that the Veteran was entitled to an extraschedular award of compensation based upon his inability to maintain employment due to the severity of his condition and frequent absenteeism resulting from this disability.  The record includes outpatient records and a VA examination dated in 2008 and 2009, respectively, that do not reflect that the assigned evaluation is inadequate or that there was interference with employment.  On June 25, 2012, however, numerous statements were received that provide evidence of the Veteran's increased level of disability based on interference with employment.  Each of these statements refers to increased disability with the Veteran being unable to work, effectively play cards, or use potentially dangerous tools as a result of his headache pain medications.  This impairment is found to be consistent with the findings of the Director, which were based on the results of a September 2015 examination report.  Under these circumstances, the Board finds that, while the Veteran did not demonstrate the marked interference with employment necessary for an extraschedular evaluation prior to receipt of the lay statements on June 25, 2012; an extraschedular award of 50 percent may be assigned as of that date.  


ORDER

An initial extraschedular rating in excess of 30 percent for headaches associated with left trapezius strain with degenerative joint disease is denied prior to June 25, 2012.

An initial extraschedular rating of 50 percent for headaches associated with left trapezius strain with degenerative joint disease is granted from June 25, 2012, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


